Pottle, J.
1. Where a segregation of the witnesses has been demanded by the accused, it is within the discretion of the trial judge to permit the prosecutor to be first sworn, and thereafter to remain in court for the purpose of assisting the solicitor.
2. Testimony that the witness was present and had as good opportunity to see the transaction as others who were present, and that no such transaction took place, because he did not see it, when he would have seen it if it had taken place, is positive testimony. Testimony that the witness was present and did not see the transaction is merely negative. There being both positive and negative testimony in the present case, it was not erroneous to give in charge to the jury the law in reference to the comparative value of the two classes of testimony.
3. The evidence authorized the verdict. Judgment affirmed.